Citation Nr: 0732991	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for right 
knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1996 to November 
1996 and from November 2001 to October 2004.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  

Because the right knee claim involves a request for a higher 
initial evaluation following the initial grant of service 
connection, the Board has characterized this issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (separating initial rating claims from 
subsequent claims for increased ratings).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the July 2007 Travel Board hearing the veteran 
testified that his right knee chondromalacia had increased in 
severity since the last VA examination in April 2005.  The 
veteran testified that he experienced pain on movement, 
tenderness, difficulty with squatting and ambulating stairs, 
and that he wore a knee brace at times.  He also requested 
consideration of the scar on his right knee.  The veteran 
added that he has not received recent treatment because of 
financial reasons.  Also during the hearing the veteran's 
representative challenged the adequacy of the recent VA 
examination essentially on the basis that it was not a 
thorough one and too dated to properly be considered 
contemporaneous. 

Given the veteran's hearing testimony, which indicates that 
his right knee disability has increased in severity, and to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration, the Board finds that a more contemporaneous VA 
examination is needed.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995) [where record does not adequately reveal current state 
of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination].  

The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in April 2005.  Any additional relevant 
records of VA or private treatment that are not currently of 
record should be obtained and associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment of his service-connected right 
knee.  After he has signed the 
appropriate releases, those records which 
are not already in the claims folder 
should be obtained. All attempts to 
procure records should be documented in 
the file.  If the records identified by 
the veteran cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he be provided 
the opportunity to obtain and submit 
those records. 

2.  Thereafter, the veteran should be 
referred for a VA orthopedic examination.  
The claims folder must be made available 
to the examiner(s) in conjunction with 
the examination.  A notation to the 
effect that this record review took place 
should be included in the report.  All 
indicated tests and studies, to include 
X-rays and other diagnostic procedures 
deemed necessary, should be conducted.  
The orthopedist should describe in detail 
all symptoms reasonably attributable to 
service-connected right knee 
chondromalacia and its current severity.  

a.  Specifically, the examiner should 
indicate whether the veteran has 
either instability or recurrent 
subluxation of the right knee.  If 
either is found, the examiner should 
indicate whether such symptoms are 
best described as slight, moderate, or 
severe.  The examiner should also 
indicate whether the veteran has 
frequent episodes of locking, pain or 
effusion in the joint.  

b.  The examiner should conduct range 
of motion testing of the right knee 
(expressed in degrees, with standard 
ranges provided for comparison 
purposes).  He/she should also render 
specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
right knee.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  

c.  In addition, the examiner should 
indicate whether, and to what extent, 
the veteran likely experiences 
functional loss due to pain, and/or 
any of the other symptoms noted above, 
during flare-ups and/or with repeated 
use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

d.  The examiner should also render an 
opinion as to the effect that the 
service-connected right knee has, if 
any, on the veteran's current level of 
occupational impairment.  Moreover, 
the examiner should render an opinion 
as to whether the disability alone 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

3.  Also schedule the veteran for an 
appropriate VA examination to assess the 
severity of his scar of the right knee.  
All clinical findings should be reported 
in detail, and all tests and studies 
deemed necessary by the examiner should 
be performed.

a.  The examiner should be provided a 
copy of the applicable rating criteria 
for evaluating scars found at 
38 C.F.R. § 4.118, DC 7800-7805, in 
order to ensure that his/her findings 
are pertinent to the applicable rating 
criteria.  The examiner is requested 
to comment on all signs and symptoms 
that are attributable to the veteran's 
scar on the right knee, including the 
eight characteristics of disfigurement 
listed under DC 7800 and the size of 
the specific scar or the size of the 
area affected (in square inches or 
centimeters).  The examiner must also 
note whether the scars are deep (i.e., 
associated with soft tissue damage) or 
superficial (i.e., not associated with 
soft tissue damage); and whether there 
is any tenderness on examination.

b.  In addition, the examiner must 
indicate whether the scar causes 
limitation of motion; and, if so, the 
examiner must perform range of motion 
studies (measured in degrees, with 
normal range of motion specified too) 
of the affected part.

c.  To facilitate responding to these 
questions posed, the claims file and a 
complete copy of this remand must be 
made available for the examiner's 
review of the veteran's pertinent 
medical history.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



